 Case: 1:20-cv-00121-SJD-KLL Doc #: 31 Filed: 10/20/20 Page: 1 of 1 PAGEID #: 343




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


M&C Holdings Delaware Partnership, et al.,
           Plaintiff(s),

                 v.                                                    Case No. 1:20-cv-121
                                                                       (J. Dlott ; Litkovitz, M.J.)
Great American Insurance Company,
             Defendant(s).
                     _______________________________________

                              Preliminary Pretrial Conference Order
                           _______________________________________

       Pursuant to Rule 26(f) Fed. R. Civ. P., all counsel and any pro se parties to this
action must agree on a date for a discovery conference. As the result of such
conference, the parties must file the required Joint Report of the Parties not later than
fourteen (14) days after the discovery conference is conducted. Unless otherwise
agreed in the discovery plan, the parties shall make the disclosures required by Fed. R.
Civ. P. 26(a)(1) at or within fourteen days after the discovery conference. Rule
26(a)(1) Disclosures are NOT to be filed with the Court. It is only necessary to file
a Rule 26(f) Joint Report of the Parties within the required time.

       The parties must comply with the above mandates of Fed. R. Civ. P. 26(f) and file the
Rule 26(f) Report of the Parties by November 19, 2020. The Court will thereafter, pursuant
to Rule 16(b), enter a Calendar Order or will set and hold a Scheduling Conference after
which a Calendar Order will be issued.

10/20/2020                                           s/Karen L. Litkovitz
Date                                                 Karen L. Litkovitz
                                                     U.S Magistrate Judge

You can obtain all the pretrial forms such as the Rule 26(f) Report of the Parties and Trial Procedures used by each
                              Judge by visiting our website at www.ohsd.uscourts.gov
  Click on Judges, select the District Judge or Magistrate Judge and then Procedures and Forms for that Judge.

awh     October 20, 2020
